SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review be DENIED.
Xiang Qing Lin (“Lin”), through counsel, petitions for review of the BIA decision summarily dismissing his appeal of an immigration judge’s (“U”) decision denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history.
This Court’s review of the BIA’s decision to summarily dismiss an appeal is limited to whether the BIA correctly exercised its regulatory authority. Under 8 C.F.R. § 1003.1(d)(2)(i)(E), the BIA may summarily dismiss an appeal if the alien “indicates on Form EOIR-26 or Form EOIR-29 that he or she will file a brief or statement in support of the appeal and, thereafter, does not file such brief or statement, or reasonably explain his or her failure to do so, within the time set for filing.” Here, the BIA correctly determined that Lin failed to file a brief, or to provide any explanation for his failure to do so, after indicating on Form EOIR-26 that he would file a brief. Moreover, Lin’s statement of the reasons for his appeal in his Notice of Appeal were insufficient to substitute for a brief, when he provided only conclusory statements and failed to identify any particular error on the part of the IJ. Therefore, Lin failed to perfect his appeal to the BIA and thus to exhaust his administrative remedies, and this Court does not have jurisdiction to address the *135merits of his case. See 8 U.S.C. § 1252(d)(1).
Therefore, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal is this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).